Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2021

                                     No. 04-20-00612-CR

                                   David Rivera CORTEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5189
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

        The trial court imposed sentence on November 13, 2020. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on December 14, 2020. TEX. R.
APP. P. 26.2(a)(1). Appellant did not file a motion for extension of time to file the notice of
appeal. TEX. R. APP. P. 26.3. Appellant filed his pro se notice of appeal on December 22, 2020.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor
v. State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP.
P. 26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

       On December 29, 2020, this court ordered appellant to show cause on or before January
12, 2021 why this appeal should not be dismissed for lack of jurisdiction, and we suspended all
appellate deadlines until further order of the court. In the meantime, appellant’s trial counsel,
Ms. Cathy Compton, filed a motion to withdraw as counsel stating she is not appellant’s
appellate attorney and appellant retained new counsel, Mr. Robert Maurer, on October 12, 2020.
Ms. Compton also stated Mr. Maurer has also filed a motion to withdraw.

        On January 7, 2021, this court issued an order denying Ms. Compton’s motion to
withdraw and abating the cause to the trial court for certain findings. On January 29, 2021, the
trial court filed the following findings: (1) Dean Diachin, Bexar County Public Defender’s
Office, was appointed appellate counsel for appellant, (2) Ms. Compton was allowed to withdraw
as counsel, and (3) Mr. Mauer was allowed to withdraw as counsel.

        We ORDER Mr. Diachin to file a written response on appellant’s behalf showing
cause, no later than February 11, 2021, why this appeal should not be dismissed for lack of
jurisdiction. All appellate deadlines remain suspended until further order of the court.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court